On September 14,1992, the Defendant’s sentence for Count I, Burglary was revoked and Defendant was sentenced to fifteen (15) years in the Montana State Prison. Said sentence shall run consecutive to the sentence imposed in Cause No. 8131. The Defendant is entitled to 288 days time served.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *46to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed because his attorney was not present.
DATED this 6th day of May, 1993.
IT IS HEREBY ORDERED that the application for review of sentence shall be dismissed with prejudice with leave to refile at a later time.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges